DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants arguments filed 11/11/2022 have been fully considered as follows:
Applicant argues that the 35 USC 103 rejections to the independent claims should not be maintained in view of “the Examiner first alleges that Pfaff '588 discloses "the at least one drive assists the movement of the associated joint to a second extent, less than the first extent, when the spacing has a second value that is less than the first value." (Final Office Action at p. 4.) According to this limitation, a drive would need to provide less assistance as the associated joint moves closer to a limit (i.e., when the spacing is less). Pfaff '588 does not teach this claimed feature as alleged. Rather, Pfaff '588 is directed to a method for controlling a robot while preventing collisions with the surrounding environment, or preventing unwanted positions of the robot due to redundancy, by changing the stiffness of the joint or applying a force "so that the movement resistance is changed" or "movement of the joint is counteracted." Therefore, contrary to claims 13, 27, and 29, Pfaff '588 teaches increasing a counteracting force as a joint moves toward a limit and the spacing is decreased.” This argument is persuasive. Therefore, a new ground of rejection is below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13-21, and 27-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williamson (US 20140081461 A1)
Regarding claim 13, Williamson teaches A method for controlling a robot having a plurality of joints actuated by respective drives, comprising: ([0017] The robot's joints may include series elastic actuators, and the computational facility may be configured to cause the controllers associated with the joints to drive the actuators with respective drive currents corresponding to the torques to be applied to the joints.)
detecting current positions of the joints of the robot; and ([0012] The canonical posture need not be a single, fixed posture, but may vary dynamically as a function of, for example, the robot's location and orientation in the workspace or relative locations and orientations of robot parts (e.g., the location of the endpoint or the orientation of the robot's shoulders relative to the robot's body))
actuating the joints using the drives of the robot based on the detected current joint positions, such that: ([0027] The robot 100 typically operates in force-control mode, where actuators apply specified forces to the joints in accordance with commands received from joint-level controllers. The joint-level controllers, in turn, may receive commands from a higher-level robot controller that monitors and alters robot positions, kinematics, dynamics, and forces)
at least one drive assists a movement of its associated joint, induced by a manual guidance applied to the robot by a user, to a first extent and in the same direction as the movement, ([0029] the user guides the arm 102 by its wrist 110 or end-effector, but physical user manipulation of the other robot joints and links is also possible. To maximize the user's ease in guiding the arm 102, the robot may be operated in zero-force gravity-compensated mode. Conventionally, this mode is implemented by commanding the torque at each joint of the robot to be equal to the torque that would be required to balance the downstream masses from that joint. [0038] When the user presses the switch, the arm goes into zero-force gravity-compensated mode, allowing the user to guide the arm into the desired posture (by moving the robot's end-effector with one hand, and optionally pushing the elbow with another hand), and then initialize the canonical posture to that posture by releasing the switch, which turns on the “stiff mode,” i.e., the modified zero-force gravity-compensated mode described above (with α>0).) when a spacing between the detected joint position or a target joint position of the associated joint and a specified first limit of the associated joint has a first value, and ([0011] The constraining forces and torques applied at the joints generally propagate through the arm to exert forces at the end-effector, which may be counter-acted by the user if he holds the end-effector still.) 
the at least one drive assists the movement of the associated joint to a second extent, less than the first extent, when the spacing has a second value that is less than the first value, and the movement induced by the manual guidance is directed toward the first limit.  ([0009] constraining forces and/or torques are internally applied at the robot joints to urge the robot arm towards a particular preferred configuration, hereinafter a “canonical posture.” By virtue of these constraining forces and/or torques, the robot arm moves within the space spanned by its motional degrees of freedom (i.e., the space of its possible postures) as if within an energy potential having a minimum at the canonical posture.)
Regarding claim 14, Williamson teaches further comprising: actuating the joints using the drives of the robot based on the detected current joint positions such that:2Preliminary Amendment dated November 15, 2019 the at least one drive assists the movement of its associated joint ([0028] series elastic actuators are used at the robot joints.), induced by the manual guidance ([0044] a user may manually guide the robot into preferred postures for a finite number of positions in the workspace, tasks, etc.), to a third extent when a spacing between the detected joint position or target joint position thereof and a specified second limit has a third value, and ([0044] arm motion is constrained in a manner that reduces the constraining forces over long ranges of motion, at the cost of relying on the a-priori specification of an “ideal” arm posture defined throughout (i.e., as a function of the position within) the workspace and/or range of possible robot configurations.)
the at least one drive assists the movement of the associated joint to fourth extent, less than the third extent, if the spacing has a fourth value that is less than the third value, and the movement induced by the manual guidance is directed toward the second limit.  ([0045] The canonical posture may be a partial posture, i.e., it need not specify the posture of the arm completely, but may be limited to specifying positions associated with strategic joints or robot points that are to be constrained in their motion.)
Regarding claim 15, Williamson teaches wherein the at least one drive at least one of: 
does not assist the manual guidance induced movement of the associated joint when the spacing between the detected joint position or target joint position and the first or second limit has, at most, a specified minimum magnitude; or ([0010] the virtual springs are torsional springs connected to one or more strategically selected joints, which pull the joints back towards their respective canonical rotational positions (i.e., the rotational positions that the joints assume in the canonical configuration) with respective restoring forces that depend in magnitude on the rotational displacement of the joints from their canonical positions.)
assists the manual guidance induced movement of the associated joint when at least one of:
the spacing between the detected joint position or target joint position and the first limit is smaller than the first value, but the movement induced by manual guidance is directed away from the first limit, or 
the spacing between the detected joint position or target joint position and the second limit is smaller than the third value, but the movement induced by manual guidance is directed away from the second limit.  
Regarding claim 16, Williamson teaches wherein the assistance by the drive of the manual guidance induced movement of the associated joint is reduced, at least in a specified range of the spacing between the detected joint position or target joint position and the first or second limit, when the movement induced by the manual guidance is directed toward the first or second limit.  ([0035] When constraining torques that urge each constrained joint toward its canonical position are applied directly to the joints, a net torque or force f generally results at the endpoint of the robotic manipulator. To keep the endpoint still or move it at will (other than toward the canonical configuration), the user needs to counter-act this net torque or force f at least partially. The relative settings of the stiffnesses α for various joints may be exploited to reduce the net torque or force f.)
Regarding claim 17, Williamson teaches wherein the assistance by the drive is at least one of evenly reduced or linearly reduced.  ([0032] Whereas the virtual-spring models discussed above relate specifically to torsional springs for constraining rotational degrees of freedom, this approach can straightforwardly be extended to encompass also linear virtual springs applied to joints that allow for relative linear motion between adjacent links, such as slip joints)
Regarding claim 18, Williamson teaches The method of claim 13, wherein the drive actuates the joint in order to assist the manual guidance induced movement of the joint based on a current change in a target joint position which depends on a difference between the detected current joint position of the joint and a current target joint position. ([0029] the user guides the arm 102 by its wrist 110 or end-effector, but physical user manipulation of the other robot joints and links is also possible. To maximize the user's ease in guiding the arm 102, the robot may be operated in zero-force gravity-compensated mode. Conventionally, this mode is implemented by commanding the torque at each joint of the robot to be equal to the torque that would be required to balance the downstream masses from that joint. [0038] When the user presses the switch, the arm goes into zero-force gravity-compensated mode, allowing the user to guide the arm into the desired posture (by moving the robot's end-effector with one hand, and optionally pushing the elbow with another hand), and then initialize the canonical posture to that posture by releasing the switch, which turns on the “stiff mode,” i.e., the modified zero-force gravity-compensated mode described above (with α>0).) 
Regarding claim 19, Williamson teaches The method of claim 18, wherein the current change in a target joint position depends proportionally on the difference between the detected current joint position and the current target joint position.  ([0011] The constraining forces and torques applied at the joints generally propagate through the arm to exert forces at the end-effector, which may be counter-acted by the user if he holds the end-effector still.)
Regarding claim 20, Williamson teaches The method of claim 19, wherein a proportionality factor of the dependency of the current change in a target joint position depends on at least one of: 
a difference from the direction of the movement induced by the manual guidance; or 
on the spacing between the detected joint position or target joint position and at least one of the first or second limit.  ([0011] The constraining forces and torques applied at the joints generally propagate through the arm to exert forces at the end-effector, which may be counter-acted by the user if he holds the end-effector still.)
Regarding claim 21, Williamson teaches wherein the proportionality factor depends linearly, at least in regions, on the spacing between the detected joint position or target joint position and at least one of the first or second limit.  ([0032] Whereas the virtual-spring models discussed above relate specifically to torsional springs for constraining rotational degrees of freedom, this approach can straightforwardly be extended to encompass also linear virtual springs applied to joints that allow for relative linear motion between adjacent links, such as slip joints)
Regarding claim 27, Williamson teaches A system for controlling a robot having a plurality of joints actuated by respective drives, the system comprising: ([0017] The robot's joints may include series elastic actuators, and the computational facility may be configured to cause the controllers associated with the joints to drive the actuators with respective drive currents corresponding to the torques to be applied to the joints.)
means for detecting current positions of joints of the robot; and ([0012] The canonical posture need not be a single, fixed posture, but may vary dynamically as a function of, for example, the robot's location and orientation in the workspace or relative locations and orientations of robot parts (e.g., the location of the endpoint or the orientation of the robot's shoulders relative to the robot's body))
means for actuating the joints using the drives of the robot based on the detected current joint positions, such that: ([0027] The robot 100 typically operates in force-control mode, where actuators apply specified forces to the joints in accordance with commands received from joint-level controllers. The joint-level controllers, in turn, may receive commands from a higher-level robot controller that monitors and alters robot positions, kinematics, dynamics, and forces)
at least one drive assists a movement of its associated joint, induced by a manual guidance applied to the robot by a user, to a first extent and in the same direction as the movement ([0029] the user guides the arm 102 by its wrist 110 or end-effector, but physical user manipulation of the other robot joints and links is also possible. To maximize the user's ease in guiding the arm 102, the robot may be operated in zero-force gravity-compensated mode. Conventionally, this mode is implemented by commanding the torque at each joint of the robot to be equal to the torque that would be required to balance the downstream masses from that joint. [0038] When the user presses the switch, the arm goes into zero-force gravity-compensated mode, allowing the user to guide the arm into the desired posture (by moving the robot's end-effector with one hand, and optionally pushing the elbow with another hand), and then initialize the canonical posture to that posture by releasing the switch, which turns on the “stiff mode,” i.e., the modified zero-force gravity-compensated mode described above (with α>0).), when a spacing between the detected joint position or a target joint position of the associated joint and a specified first limit of the associated joint has a first value, and ([0011] The constraining forces and torques applied at the joints generally propagate through the arm to exert forces at the end-effector, which may be counter-acted by the user if he holds the end-effector still.)
the at least one drive assists the movement of the associated joint to a second extent, less than the first extent, when the spacing has a second value that is less than the first value, and the movement induced by the manual guidance is directed toward the first limit.  ([0009] constraining forces and/or torques are internally applied at the robot joints to urge the robot arm towards a particular preferred configuration, hereinafter a “canonical posture.” By virtue of these constraining forces and/or torques, the robot arm moves within the space spanned by its motional degrees of freedom (i.e., the space of its possible postures) as if within an energy potential having a minimum at the canonical posture.)
Regarding claim 28, Williamson teaches An assembly comprising a robot and the system according to claim 27 for controlling the robot.  ([0002] The present invention relates to systems and methods for constraining the motion of robotic manipulators with redundant degrees of freedom and, in particular, to approaches consistent with guiding such redundant manipulators by their end-effectors)
Regarding claim 29, Williamson teaches A computer program product usable with a robot having a plurality of joints actuated by respective drives, the computer program product comprising a program code stored on non-transitory computer-readable medium, the program code, when executed by a computer, causing the computer to: ([0017] The robot's joints may include series elastic actuators, and the computational facility may be configured to cause the controllers associated with the joints to drive the actuators with respective drive currents corresponding to the torques to be applied to the joints.[0047-0049])
detect current positions of the joints of the robot; and ([0012] The canonical posture need not be a single, fixed posture, but may vary dynamically as a function of, for example, the robot's location and orientation in the workspace or relative locations and orientations of robot parts (e.g., the location of the endpoint or the orientation of the robot's shoulders relative to the robot's body))
actuate the joints using the drives of the robot based on the detected current joint positions, such that: ([0027] The robot 100 typically operates in force-control mode, where actuators apply specified forces to the joints in accordance with commands received from joint-level controllers. The joint-level controllers, in turn, may receive commands from a higher-level robot controller that monitors and alters robot positions, kinematics, dynamics, and forces)
at least one drive assists a movement of its associated joint, induced by a manual guidance applied to the robot by a user, to a first extent and in the same direction as the movement ([0029] the user guides the arm 102 by its wrist 110 or end-effector, but physical user manipulation of the other robot joints and links is also possible. To maximize the user's ease in guiding the arm 102, the robot may be operated in zero-force gravity-compensated mode. Conventionally, this mode is implemented by commanding the torque at each joint of the robot to be equal to the torque that would be required to balance the downstream masses from that joint. [0038] When the user presses the switch, the arm goes into zero-force gravity-compensated mode, allowing the user to guide the arm into the desired posture (by moving the robot's end-effector with one hand, and optionally pushing the elbow with another hand), and then initialize the canonical posture to that posture by releasing the switch, which turns on the “stiff mode,” i.e., the modified zero-force gravity-compensated mode described above (with α>0).), when a spacing between the detected joint position or a target joint position of the associated joint and a specified first limit of the associated joint has a first value, and ([0011] The constraining forces and torques applied at the joints generally propagate through the arm to exert forces at the end-effector, which may be counter-acted by the user if he holds the end-effector still.)
the at least one drive assists the movement of the associated joint to a second extent, less than the first extent, when the spacing has a second value that is less than the first value, and the movement induced by the manual guidance is directed toward the first limit. ([0009] constraining forces and/or torques are internally applied at the robot joints to urge the robot arm towards a particular preferred configuration, hereinafter a “canonical posture.” By virtue of these constraining forces and/or torques, the robot arm moves within the space spanned by its motional degrees of freedom (i.e., the space of its possible postures) as if within an energy potential having a minimum at the canonical posture.)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Williamson (US 20140081461 A1) in view of Phillips (US 20210121255 A1)
Regarding claim 22, Williamson does not expressly disclose but Phillips discloses further comprising: 
actuating the joints using the drives of the robot based on the detected current joint positions such that a minimum spacing between a specified fixed point and a reference fixed to the robot is minimized; ([0096] The instrument shaft penetrates the patient torso through a port at a virtual pivot point (VPP) 410. The virtual pivot point can be defined as a distance along the instrument shaft from the end of the robot arm about which the instrument can be pivoted. The tip of the instrument 412 extends into a working volume 414. The locus of the elbow (J4) nullspace is schematically shown in dashed lines 416.)
whereby, in the process, the at least one drive in addition actuates the joint, as far as possible, for assisting the manual guidance induced movement.  ([0096] Joints J3, J5 and J8 are not explicitly shown here. Movement of the elbow along its locus of movement can be enabled by coordinated movement of all of the joints. )
Therefore, from these teachings of Williamson and Phillips, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Phillips to the system of Williamson since doing so would enhance the system by improving the control system to avoid collision with another manipulator or object.
Regarding claim 23, Williamson does not expressly disclose but Phillips discloses wherein the reference fixed to the robot is a robot-guided shank. (Fig. 3 element 306 surgical instrument) 
Therefore, from these teachings of Williamson and Phillips, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Phillips to the system of Williamson since doing so would enhance the system by improving the control system to avoid collision with another manipulator or object.
Regarding claim 24, Williamson does not expressly disclose but Phillips discloses further comprising: actuating the joints using the drives based on a current change in a target joint position which depends on a minimum spacing between the reference fixed to the robot and the specified fixed point.   ([0096] The instrument shaft penetrates the patient torso through a port at a virtual pivot point (VPP) 410. The virtual pivot point can be defined as a distance along the instrument shaft from the end of the robot arm about which the instrument can be pivoted. The tip of the instrument 412 extends into a working volume 414. The locus of the elbow (J4) nullspace is schematically shown in dashed lines 416.)
Therefore, from these teachings of Williamson and Phillips, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Phillips to the system of Williamson since doing so would enhance the system by improving the control system to avoid collision with another manipulator or object.
Regarding claim 25, Williamson teaches wherein the minimum spacing is cartesian and transformed in the joint space.  ([0039]  the canonical posture is defined, and constraints are imposed, in Cartesian (i.e., xyz) space instead of joint space. In this approach, rather than selecting strategic joints to limit the arm's motion, a strategic point on the arm and an associated direction are chosen to constrain the arm. For example, the elbow height of the robot (i.e., the position of the elbow in the z-direction) may be confined to a specified height, a range about a specified height, or even the space above or below a specified height. The particular point on the robot and direction can generally be chosen based on knowledge of the robot arm's degrees of freedom and the part at which the arm will be held by the user. [0041] the same methods as described above for setting canonical postures in joint space can be employed)
Regarding claim 26, Williamson teaches further comprising: projecting a current change in a target joint position of the drive that assists the manual guidance induced movement of the joint into a null space of the minimization of the minimum spacing between the specified fixed point and the reference fixed to the robot.  ([0016] The computational facility may include a module for computing the constraining torque(s) in a null space of the manipulator, or a module for setting the magnitude(s) of the constraining torque(s) to minimize an internal force at an endpoint of the manipulator.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH TRAN whose telephone number is (313)446-6642. The examiner can normally be reached 7:30am-4:30pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.A.T./Examiner, Art Unit 3664                                                                                                                                                                                                        

/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664